

115 S2922 IS: Help for Moms and Babies Act
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2922IN THE SENATE OF THE UNITED STATESMay 22, 2018Ms. Stabenow (for herself, Mr. Heller, Mr. Brown, Mr. Carper, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to help improve access to care for pregnant and
			 postpartum women receiving substance use disorder treatment, including for
			 opioid use disorders, in an institution for mental diseases.
	
 1.Short titleThis Act may be cited as the Help for Moms and Babies Act. 2.Medicaid coverage protection for pregnant and postpartum women seeking care for substance use disorder in an institution for mental diseases (a)Medicaid State planSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by adding at the end the following new sentence: In the case of a woman who is eligible for medical assistance on the basis of being pregnant (including through the end of the month in which the 60-day period beginning on the last day of her pregnancy ends), who is a patient in an institution for mental diseases for purposes of receiving treatment for a substance use disorder, and who was enrolled for medical assistance under the State plan immediately before becoming a patient in an institution for mental diseases or who becomes eligible to enroll for such medical assistance while such a patient, the exclusion from the definition of medical assistance set forth in the subdivision (B) following paragraph (29) of the first sentence of this subsection shall not be construed as prohibiting Federal financial participation for medical assistance for items or services that are provided to the woman outside of the institution..
			(b)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendment made by subsection (a) shall take effect on the date of enactment of this Act.
 (2)Rule for changes requiring State legislationIn the case of a State plan under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendment made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.